Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.



Continuity/Reexam Information for 12/695113 
    
        
            
                                
            
        
    

Parent Data12695113, filed 01/27/2010 and having 4 RCE-type filings thereinClaims Priority from Provisional Application 61147549, filed 01/27/2009 
Claims Priority from Provisional Application 61239003, filed 09/01/2009


Claims 1, 5-8, 10-19 and 21-24 are pending. 
No claim is allowed.  
Claims 21-24 were withdrawn from considerations as non-elected invention.
Elected species was examined.

Final Office Action


Elected species is 1, 25-dihydroxyvitamin D3.
Claims 1, 5-8 and 10-19 were examined to the extent of elected species and 21-24 are withdrawn from consideration as non-elected invention.  The search was not extended to other vitamin D derivatives as in claim 1.  Applicants elected group I with traverse and elected a species of vitamin D compound “1, 25-dihydroxyvitamin D3”.     Restriction was made final (OA 12/15/2020).  The examination was done on elected species.  The art was found, the search was not extended to other species.   Elected species 1, 25-dihydroxyvitamin D3 was examined and rejection was made because prior art teaches claimed invention containing 1, 25-dihydroxyvitamin D3   
During the prosecution and 4 request for continued examination (RCE). Markush group of vitamin D compounds as in claim 1 were not examined. It will be a burden on the examiner to start searching new species as claimed at this time of prosecution.  
Response to Remarks

Applicants response filed on 06/15/2021 is acknowledged.   Applicant’s response was fully considered and was not found persuasive therefore, rejections on record in the previous office action is maintained.   Examiner respectfully disagrees with Applicants arguments.  It was explained in the previous office action.
In regards to arguments about “only one dose” recited in claim 1, there is no amount of vitamin D3 in claims.  The prior teaches administration of a single pulse of calcitriol is effective for suppressing the development of chemotherapy-induced myelosuppression without causing the toxicity, commonly associated with an overdose of calcitriol, such as hypercalcemia.  

Applicant argue that the administration of 1, 25 dihydroxyvitamin D3 in one dose. 
Instant claims does not contain any dose of vitamin D3 administered to a patient.  Examiner respectfully disagrees.  Applicants have no specific dose which was given to patients 72, 84 and 96 hours before chemotherapy.  Examiner respectfully disagrees because the dose varies depending on the patient's body weight, age, gender, health condition, diet, administration time, administration method, and excretion rate and disease severity.  The compound per se in their use as pharmacophores or as pharmaceutical compositions can be administered to the patient and/or subject at a suitable dose. The dosage regiment in treatment of cancer is usually determined by the attending physician and clinical factors.  

Jimenez et al. (US 6,291, 443) shows the methods of chemotherapy treatments by vitamin D3 as follows and discussed in the office action.
FIG. 6 is an image of 10 rats treated with VP-16. All rats received 1.5 mg/kg.times.3 days i.p. of VP-16. Five rats on top received buffer solution for four days prior to treatment. Five rats on bottom received Vitamin D.3, 50 .mu.g/day for 4 days for four days prior to treatment. FIG. 7 is an image of 6 rats treated with combination chemotherapy Cytoxan and Adriamycin (25 mg/kg i.p..Times.1 day and 2.5 mg/kg i.p. Times .3 days, respectively). Three rats on top received buffer solution for four days prior to treatment. Three rats on bottom received Vitamin D.3 50 .mu.g/day for four days prior to treatment.

	Prior art teaches that one dose intravenous administration of vitamin D before treating with chemotherapeutic agent to reduce the side effects of chemotherapy induced myelosuppression.  Both Jimenez and Johnson teach pretreatment by vitamin D before administering chemotherapeutic agent to reduce the side effects of chemotherapeutic agents.  Prior art also teaches intravenous administration of vitamin D.  Therefore, Applicants arguments were not found persuasive. 
	
  Applicants further argued that “The claimed invention is based on the unexpected discovery that administration by intravenous injection of only one dose of a vitamin D compound at the particular recited time, i.e., about 72, 84 or 96 hours prior to administering the chemotherapy, is effective in preventing chemotherapy-induced myelosuppression. Unexpectedly, it was found that administration of the vitamin D compound at other times relative to chemotherapy does not achieve the technical effect recited in the claims. Indeed, as was shown in the experiments presented in the Declaration previously submitted on August 13, 2015, administration to a subject of one dose of a vitamin D compound 1 or 2 days (i.e., 24 hours or 48 hours) prior to the administration of a chemotherapeutic agent showed no effect for suppressing the development of chemotherapy-induced. ” 
Applicants arguments were was not found persuasive because prior art does teach does teach claimed invention as shown in the office action and was considered obvious.   Applicants have not shown that one dose (effective amount not known) intravenous injection is different what is taught by the prior art. Jimenez Johnson teaches intravenous injections of vitamin D.  Johnson teaches a method of suppressing the development of chemotherapy induced myelosuppression in a subject having cancer by administering vitamin D compound 4 days (96 hours) prior to a chemotherapeutic agent the effect of administration of vitamin D prior to administration of chemotherapy is expected to have the same days, when it is given for the administration. Therefore, one skilled in the art at the time the invention was filed would have  by administering intravenously to the patient one dose of an effective amount of a vitamin D compound 96 hours (4 days) prior to administration of a chemotherapeutic agent to suppress the development of hypercalcemia and other chemotherapy induced myelosuppression.   Myelosuppression is a side effect of some cancer treatments condition in which bone marrow activity is decreased, resulting in fewer red blood cells, white blood cells, and platelets. 
In regards to administration of vitamin D before administering chemotherapeutic agent reduces side effects and therefore better results than not pre-treating a patient with prostate or breast cancer or leukemia  was known in the art as cited above.

  
	Applicants arguments in regards to one single dose was considered, the references cited in the office action teaches one or two doses. See table II which shows protection from chemotherapy-induced alopecia by pretreatment with vitamin D3.  Vitamin D.3 was given in 50 .mu.g daily doses i.p. or s.c. for 4 days prior to chemotherapy. In these experiments, protection from chemotherapy-induced alopecia was uniformly observed in all animals treated with Vitamin D3.   
Johnson teaches that amount of the active agent and the frequency of administration can vary depending on the individual and can readily be optimized by one skilled in the art. When chemotherapy is involved, this treatment is, advantageously, Intraperitoneal (IP) injection is frequently reported to be as effective as intravenous (IV) injection). 
In figures 6 and 7 of Jimenez et al. vitamin was administered 4 days prior to chemotherapy.   Five rats on top received buffer solution for four days prior to treatment. Five rats on bottom received Vitamin D3 50 .mu.g/day for 4 days (96 hours) for four days prior to treatment. FIG. 7 is an image of 6 rats treated with combination chemotherapy Cytoxan and Adriamycin (25 mg/kg i.p times.1 day and 2.5 mg/kg i.p.Times.3 days, respectively). Three rats on top received buffer solution for four days prior to treatment. Three rats on bottom received Vitamin D3, 50 .mu.g/day for four days prior to treatment.
One skilled in the art would select the time 2-4 days in a single pulse dose depending on the need because Johnson teaches that  pretreatment can be employed and teaches the exact  will vary depending upon the application for the inventive method. For example, in therapeutic applications, such pretreatment can be for as little as about a day to as long as about 5 days or more; more preferably, the pretreatment period is between about 2 (48 hours) and about 4 days (96 hours) (e.g., about 3 days 72 hours). Following pretreatment, the inventive method involves administering a cytotoxic agent. The cytotoxic agent can be administered either alone or in combination with continued administration of vitamin D following pretreatment. While, typically, treatment ceases upon administration of the cytotoxic agent, it can be administered continuously for a period of time (e.g., periodically over several days) as desired. Johnson et al. teaches any cytotoxic agent can be employed in the context of the invention: as mentioned, many cytotoxic agents suitable for chemotherapy are known in the art. Such an agent can be, for example, any compound mediating cell death by any mechanism and any potential cytotoxic agent can be used (even a novel cytotoxic agent) can be employed to study the effect of the toxin on cells or tumors pretreated with vitamin D.

Motivation is provided by prior art cited above because teaches protective effects of prior administration of vitamin D results less killing of cells and administration of vitamin D3 for 2-4 days prior to chemotherapy the effect of the early administration of vitamin D is expected to have the same effect for 72, 84, and 96 hours which overlaps with prior art timings. 

	Applicants have not shown any unexpected and unobvious results which can clearly differentiate from prior art.   
	In regards to citation of certain case laws by Applicants.  It was decided by the courts that “ a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).”

            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  


Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).

The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
It was decided to maintain the rejection on record. 



Declaration filed on 02/16/2016

Previously, a declaration filed by Applicants was fully considered but was insufficient to overcome the obviousness rejection on record.  It was filed earlier and was addressed in previous actions.  Jimenez teaches 3 and 4 days (72 and 96 hours) prior to administration of vitamin D3, Since Jimenez teaches the same number of days as claimed therefore, claimed invention is considered obvious to one skilled in the art at the time the invention was filed.  No unexpected results was presented for intravenous administration of one dose of 1, 25-dihydroxyvitamin D3 in declaration.   Dose is not known.  Prior art teaches single dose intravenous administration of pulse administration of calcitriol.   A person skilled in the art at the time the invention was filed would have reasonable expectation of success to administer vitamin D3 to a patient suffering from cancer to administer vitamin D to the patient prior to chemotherapy taught by prior art and adjusting the time, duration, concentration and dose depending on the condition and severity of the disease. 

Election of Invention
Previously, in response to restriction requirement dated (04/042011), Applicants elected group I, claims 1-20, with traverse.  Claims 21-24 were withdrawn from considerations as non-elected invention.  Applicant’s arguments were fully considered but were not found persuasive therefore, restriction was maintained.  Applicants argued that there will be no burden to search all the invention in one application.  Examiner respectfully disagrees because each group 1, III and IV require a different search.  They are not obvious variates of the other and each method requires separate searches.  The examination was limited to group I and elected species.  The prior art was found for elected species, the search and examination was not extended to other species. Restriction was made final.  
Election of Species:

Applicants elected a species of vitamin D compound 1, 25-dihydroxyvitamin D3.   The examination was done for group I and elected species 1, 25-dihydroxyvitamin D3.  Restriction was made final. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 5-8 and 10-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jimenez et al. (US Patent 6,291,443), Johnson et al. (US 6,559,139), Johnson et al. (US Patent 6,087,350), and Takuhiro Ugajin  et al. (myelosuppression following alopecia shortly after the initiation of 6-mercaptopurine in a patient with Crohn's disease. Intern Med. 2009:48(9):693-5. doi: 10.2169/internalmedicine.48.1736. Epub 2009 May 1. PMID: 19420815, 892 reference dated 12/15/2020, 3-pages).   These references teach administration of vitamin D prior to administration of cytotoxic agent one dose and 2-4 days overlaps with claimed timings which embrace claimed invention. See the entire documents.  

Determining the scope and contents of the prior art

Jimenez et al. (US ‘443) When the composition is to be administered by injection, it advantageously takes the form of a solution. The vehicle used, regardless of the form taken by the composition, can be inert or can itself possess a physiologically or pharmaceutically beneficial effect.( Lines 66-67, col. 3).
Jimenez also teaches Vitamin D3 was given in 50 .mu.g daily doses i.p. or s.c. for 4 days prior to chemotherapy. In these experiments, protection from chemotherapy-induced alopecia was uniformly observed in all animals treated with Vitamin D3. (Table II, last line in col. 7).
It would have been obvious to one skilled in the art at the time the invention was filed to administer vitamin D3 96 hours prior to chemotherapy for protection chemotherapy induces alopecia.
In regards to claim 1, 5, 10, 15, 18 and 19, Jimenez teaches a method of preventing or reducing chemotherapy-induced alopecia comprises administering to a host subjected to chemotherapy which induces alopecia an effective amount of vitamin D3 or derivative or analog or active metabolite thereof. The amount is sufficient to affect prevention or reduction of chemotherapy-induced alopecia. (Abstract).
In regards to claims 1 and 5, Jimenez teaches a method of preventing and treating chemotherapy-induced alopecia with vitamin D3 or a derivative or analog or active metabolite thereof. (Lines 15-19, col. 1). 

In regards to injection, Jimenez teaches that vitamin D3 composition can be in the form of solution. It can be administered by injection.  (Lines 66-67, col. 3; lines 1-4, col. 4).
In regards to claim 1, Jimenez teaches, and a method of preventing or reducing chemotherapy-induced alopecia comprising administering to a patient undergoing chemotherapy with a chemotherapeutic agent 1, 25-dihydroxyvitamin D3 in an amount sufficient to effect said prevention or reduction. (Claim 28, Jimenez). Jimenez teaches advantages of pre-treatment and the results are set forth in Table II clearly shows protection from chemotherapy-induced alopecia by pretreatment with vitamin D3. Protective Effect of Vitamin D3 (Example IV). (col. 6, continued to col. 7).  Jimenez teaches administration of vitamin D by injection, it advantageously takes the form of a solution.  
In regards to claim 1,  for method of administration see table II where Jimenez teaches that Vitamin D3 was given in 50 .mu.g daily doses i.p. or S.C. for 4 days (96 hours) prior to chemotherapy. In these experiments, protection from chemotherapy-induced alopecia was uniformly observed in all animals treated with Vitamin D3. 
In regards to method of administration via injection as in claim 1 (See lines 20-37 in col. 4).  See lines 63-67, col. 3).  
In regards to dose claim 1, Jimenez teaches high dose pulse of calcitriol, docetaxel and estramustine for androgen independent prostate cancer. (Lines 45-67 in col.1 and lines 34-46 in col. 2.  
It teaches a method of preventing and treating chemotherapy-induced alopecia.  The reference teaches relates to the use of Vitamin D3, or a metabolite thereof, alone or in combination with EGF to prevent or treat alopecia. (Brief summary of invention).

In regards to claims 1, and 5 administration of vitamin D prior to 4-days of administering chemotherapeutic agent is taught by Jimenez et al.  teaches that when chemotherapy is involved, this treatment is advantageously administered once or twice daily 4 days prior to initiation of chemotherapy and continued through the course of chemotherapy.  FIG. 6 is an image of 10 rats treated with VP-16. All rats received 1.5 mg/kg.times.3 days i.p. of VP-16. Five rats on top received buffer solution for four days (96 hours) prior to treatment. Five rats on bottom received Vitamin D3, 50 .mu.g/day for 4 days prior to treatment. 
FIG. 7 is an image of 6 rats treated with combination chemotherapy Cytoxan and Adriamycin (25 mg/kg i.p times.1 day and 2.5 mg/kg i.p.imes 3 days, respectively). Three rats on top received buffer solution for four days prior to treatment. Three rats on bottom received Vitamin D3, 50 .mu.g/day for four days prior to treatment. (See figures 6 and 7 in col. 2, lines 39-50). 
Vitamin D3 administration via i.p. 4 days (96 hours) prior to treatment. (Fig. 6).  Vitamin D3 administration via i. p. prior to 4 days prior to treatment. (Fig. 7).
In regards to claims 6-8, Jimenez teaches chemotherapeutic agent is cell cycle specific and non-cell cycle specific agents. (Claims 32 and 34 of Jimenez). 
In regards to claim 10, Jimenez teaches 96 hours prior treatment with vitamin D compound as active agent by injection. The amount of the active agent and the frequency of administration can vary depending on the individual and can readily be optimized by one skilled in the art. When chemotherapy is involved, this treatment is, advantageously, administered once or twice daily beginning 5-8 days prior to initiation of chemotherapy and continued through the course of chemotherapy. (Lines 19-37, col. 4). 
In regards to claim 11, Jimenez teaches administration of 1, 25-dihydroxuvitamin D3 vitamin D3 to a warm blooded animal, human. (Lines 34-47, col. 3).
In regards to claim 12, one skilled in the art would add drugs which counter-acts chemotherapy-induced anemia because anemia is common in chemotherapy.   
In regards to claims 13 and 14 Jimenez teaches growth factor. It teaches the advantages of adding growth factor with vitamin D for preventive effect (Lines 48-55, col. 3). 
In regards to claim 15, Jimenez teaches administration of Vitamin D3, 50 .mu.g/day for 4 days (96 hours) prior to treatment. 
In regards to claims 16 and 17, Jimenez teaches compositions of 1, 25-dihydroxyvitamin D3 containing polysorbates, ethyl alcohol (absolute (Examples VIII)

In regards to claims 15, 18, and 19 drawn to amounts, Jimenez et al teaches between amount 2 ug/mL to 100 ug/mL.  It teaches that amount of the active agent and frequency of administration can vary depending the individual and can be readily be optimized by one skilled in the art at the time the invention was filed.  (Lines 23-25, col.4). The determination of such doses and schedules is well within the ordinary skill in the art.  
Therefore, Jimenez et al. teaches method of suppressing the effect of chemotherapy-induced myelosuppression in a subject having cancer administering intravenously an effective amount of a vitamin D compound or a pharmaceutically acceptable salt thereof for 4 days (96 hours) prior to administration 1, 25-dihydroxyvitamin D3.

Ascertaining the differences between the prior art and the claims at issue
While Jimenez teaches administration of vitamin D3, 4 days prior to administration of cytotoxic agents.  Instant claims are drawn to administration of 1, 25-hydroxyvitamin D3 for 72, 84 and 96 hours prior to administration of cytotoxic agent.  Jimenez teaches claimed range 4 days (96 hours) (Figures 6 and 7).  Jimenez does not explicitly teach prior administration of vitamin D for 72, 84 hours (3 and 3.5 days) as instantly claimed.   
Johnson teaches (US 6,559,139) pretreatment by vitamin D (or its derivatives) can be in between about 2 and about 4 days (e.g., about 3 days). (Lines 50-67, col. 3; lines 1-6, col. 4).
Johnson teaches vitamin D to be administered from 1 to 3 days prior to cytotoxic agent. (Claims 3 and 19). Therefore, Johnson does teach 48, and 72 hours prior administration of vitamin D.  Claimed amount overlaps with Johnson. 
In regards to claims 1 and 5, Johnson et al. teaches that, vitamin D (or a derivative) can be provided more directly to the tumor by injection of a solution comprising vitamin D (or a derivative) into a tumor, etc. (Lines 26-43, col. 5). 
In regards to claim 17, Johnson teaches 0.9% NaCl (0.9%) injection. See Example 6, in col. 14.
Therefore, Johnson teaches preferred pretreatment period is between about 2 and about 4 days (e.g., about 3 days) while instant claims are drawn to 72 and 84 hours (3 and 3. 5 Days)  which is considered obvious over the Johnson et al. 
In regard to injection, Johnson (US 6,087350), It teaches that for systemic delivery, the vitamin D derivative can be supplied by subcutaneous injection, intravenously, orally, or by other suitable means.  Vitamin D derivative can be provided topically (e.g., by application of a salve or cream comprising the vitamin D derivative to a tumor, by injection of a solution comprising the vitamin D derivative into a tumor, etc.). (See lines 57-67, col. 5).
Johnson (US’350) teaches method involves pretreating the cells or tumors with the vitamin D derivative. Any period of pretreatment can be employed in the present inventive method; the exact period for vitamin D derivative pretreatment will vary depending upon the application for the inventive method. For example, in therapeutic applications, such pretreatment can be for as little as about a day to as long as about 5 days; more preferably, the pretreatment period is between about 2 and 4 days (e.g., about 3 days). (Lines 5-14, col. 6)
In regards to myelosuppression as in claim 1, Takuhiro Ugajin  teaches connection of myelosuppression and alopecia.  It teaches severe myelosuppression following alopecia shortly after the initiation of 6-mercaptopurine in a patient with Crohn's disease. It teaches alopecia appears in 3 days after starting 6-mercaptopurine (6-MP) and then developed severe myelosuppression 6 weeks after starting 6-MP. The alopecia involved scalp hair only (body hair preserved). (Abstract).

    PNG
    media_image1.png
    411
    606
    media_image1.png
    Greyscale

Myelosuppression is the acute suppression of the bone marrow and is the most common adverse side effect of cytotoxic anti-cancer therapy. It describes the decrease in the production of blood cells in the bone marrow.
One of the most common side effects of conventional chemotherapy is chemotherapy-induced myelosuppression, resulting in a reduction of red blood cells (erythrocytes), white blood cells (leukocytes) and platelets (thrombocytes).
Therefore, Jimenez and Johnson et al.,  reduce the myelosuppression in a patient having cancer administering  one dose an therapeutically effective amount of  1,25-dihydroxyvitamin D3 compound at a pretreatment time about 72, 84 or 96 hours prior to administration of a chemotherapeutic agent is considered obvious and within the skills of a person skilled in the art.
Therefore, administering a dose intravenously therapeutically effective amount of a vitamin D compound, such as 1, 25-dihydroxyvitamin D3 (elected species) at a pretreatment time about 3-4 days (72, 84 or 96 hours) prior to administration of a chemotherapeutic agent to reduce the side effects and reducing the myelosuppression in a patient having cancer is considered obvious and within the skills of a person skilled in the art. 
The claimed timings overlaps with prior art. A person skilled in the art at the time the invention was filed would have reasonable expectation of success to treat a patient suffering from specific cancers when the prior art cited above teaches pretreatment of a patient suffering from cancer such as prostate or breast cancer by pretreating for protective effects by administering a dose intravenously vitamin D compound such as 1, 25 dihydroxyvitamin D3 few days such as 2-4 days before administering chemotherapeutic to reduce the side effects of chemotherapeutic agent.   
Resolving the level of ordinary skill in the pertinent art considering objective evidence present in the application indicating obviousness or nonobviousness

It would have been obvious to one skilled in the art at the time the invention was filed to reduce the side effects of chemotherapy by pretreating via administering 1, alpha-25dihydroxylvitamin D3 to a patient before administering the chemotherapeutic agent.  The timings of pretreatment is taught by Jimenez and Johnson as cited above.  One skilled in the art would have reasonable expectation of success  to apply the teachings of Jimenez and Johnson because teach pretreatment by vitamin D3 prior to 3-4 days before administering chemotherapeutic agent as claimed  Jimenez teaches 4 days (96 hours) and Johnson preferred in 3-4 days. Therefore, claimed 72, 84 and 96 hours overlaps with prior art time.   One skilled in the art would use vitamin D3 to reduce the effect of myelosuppression prior to administering chemotherapeutic agent.  Jimenez teaches pretreatment 5-8 days prior to initial chemotherapy and in figures 6 and 7, discloses 4 days.  Therefore, it teaches the same days as claimed and is expected to possess the same effects of reducing or suppressing the development of myelosuppression.  One skilled in art would have reasonable expectation of success to pretreat a patient with vitamin D3 for 72, 84 and 96 hours prior to chemotherapy to reduce the side effects such as myelosuppression Johnson teaches administering vitamin D prior to administering a cytotoxic agent to the cell.  Furthermore, one skilled in the art would select the time in days or hours depending on the need and severity of the disease because Johnson guides that  pretreatment can be employed in the inventive method; the exact period of pretreatment will vary depending upon the application for the inventive method. For example, in therapeutic applications, such pretreatment can be for as little as about a day to as long as about 5 days or more; more preferably, the pretreatment period is between about 2 and about 4 days (e.g., about 3 days). Following pretreatment, the inventive method involves administering a cytotoxic agent. The cytotoxic agent can be administered either alone or in combination with continued administration of vitamin D following pretreatment. 
Therefore, claimed method is considered obvious, since Jimenez and Johnson teaches a method of suppressing the development of chemotherapy induced myelosuppression in a subject having cancer by administering vitamin D compound 2-5 days or 4 days prior to a chemotherapeutic agent (fig. 6 and 7) the effect of administration of vitamin D prior to administration of chemotherapy is expected to have the same days, when it is given for the administration.  Nothing unexpected is noted.  In regards to pretreatment by administering vitamin D few days before treatment by anticancer agent (chemotherapeutic agent) would also depends on the patient age, health and severity of disease along with other conditions.  Therefore one skilled in the art in field who is the Physians would consider all the symptoms, age, severity of the disease and data obtained by other tests.  
Thus, it would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success by administering a dose intravenously therapeutically effective amount of a vitamin D compound, such as 1, 25-dihydroxyvitamin D3 (elected species) at a pretreatment time about 3-4 days (72, 84 or 96 hours) prior to administration of a chemotherapeutic agent to reduce the side effects and reducing the myelosuppression. Therefore, method of suppressing the development of chemotherapy-induced myelosuppression by administering one dose of an effective amount of a vitamin D compound or a pharmaceutically acceptable salt thereof to a patient suffering from cancer for example prostate cancer or breast cancer, at a time that is about 72, 84 or 96 hours prior to administration to the subject of a chemotherapeutic agent which will suppress the development of chemotherapy-induced myelosuppression because of the reasons cited above. 
A person ordinary skilled in the art would be able to find a suitable dose at the time the invention was filed because doses and range varies depending on the patient's body weight, age, gender, health condition, diet, administration time, administration method, excretion rate and disease severity.  The compound or its pharmaceutical compositions can be administered to the patient and/or subject at a suitable dose. The dosage regiment will be determined by the attending physician and clinical factors. As is well known in the medical arts, dosages for any one patient depends upon many factors, including the patient's size, body surface area, age, the particular compound to be administered, sex, time and route of administration, general health, and other drugs being administered concurrently.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a),

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628